Title: To Alexander Hamilton from Ebenezer Stevens, 17 November 1798
From: Stevens, Ebenezer
To: Hamilton, Alexander



New york 17th. November 1798
Sir

The fifty thousand Dollars loaned by the Corporation, for the Batteries, Cannon, Carriages, and Military Stores, are expended: and Mr Furman the Treasurer wishes me to write you on the subject. I suppose that Ten thousand Dollars more, would pay what remains due, and that it would be best for Mr. F to pay the whole, and not be blending the accounts—but this, Sir, you can best judge of, as you observed to me, you would help this business through; and the persons to whom money is due, really want it.
General Clarkson has received from his Excellency the Governor, a Draught on the New York Bank of Five hundred Dollars, to pay for surveying this Harbour; which business was committed to Messrs Burr & Coles by the military Committee, and it is done. General C—— informed me that if you orderd Ten thousand Dollars to be paid, he would furnish Mr. Furman with it, and I would thank you to attend to this necessary business.
The secretary of war has commissioned me to furnish Overalls for the Troops on the Islands, and Four hundred pairs for West point. They want Blankets, and in fact, every species of Cloathing; and if they can be had here at Contract prices, it would save at any rate the expence of transportation from Philadelphia to this.
I wish you health and am with great respect   Sir   Your most obedt Servt.

Eben Stevens
Major General Hamilton

